Title: Abigail Adams to Mercy Otis Warren, 24 May 1786
From: Adams, Abigail
To: Warren, Mercy Otis


     
      My dear Madam
      London May 24 1786
     
     The affliction under which you are now labouring has been protracted to a much longer period, than I feard when I first left America. It was then I Buried the Dear and amiable Youth, for whose loss your Maternal Bosom heaves the sad Sigh, and over whose urn, all who knew him must drop a tear of affectionate remembrance.
     
      “Long at his Couch Death took his patient stand
      And menanc’d oft and oft withheld the blow
      To give Reflection time with lenient art
      Each fond delusion from his soul to steal
      Teach him from folly peaceably to part
      And wean him from a World, he lov’d so well.”
     
     Nor were the admonitions given in vain. The last visit which I made him, I saw in his languid countanance, the Smile of complacent resignation to the will of Heaven.
     
      What ever farce the Boastfull Hero plays
      Virtue alone has Majesty in death.
     
     Be this your consolation that tho young in Years, he was Mature in virtue, that he lived beloved and died lamented, and who that lives to riper Years can ensure more to themselves.
     Let not the populor torrent which at present Sets against your Worthy Partner distress you, time will convince the World who are their approved and unshaken Friends, whatever mistaken judgments they at present form. I foresaw this when I so earnestly pressd the general to accept his last appointment and attend Congress, if only for a few Months.
     All that is well intended is not well received, the consciousness of doing our duty is however a support, but the designing Jack daw will somtimes borrow the plumes of the Jay, and pass himself off to those who judge only by appearences.
     You appear to think your Friend at the height of prosperity, and swallowd up by the Gayetyes of Europe, but the estimate is far from the truth. I am much less addicted to them than most of my Fair countrywomen whom I have left behind me. I do not feel myself at all captivated, either with the Manners or politicks of Europe. I think our own Country much the happiest spot upon the Globe, as much as it needs reforming and amending. I should think it still happier, if the inclination was more wanting than the ability, to vie with the Luxeries and extravagance of Europe.
     Be so good my dear Madam as to present my best respects to your worthy Partner; and affectionate remembrance to Your Sons, and be assured I am at all times Your Friend
     
      Abigail Adams
     
    